By the Court.

Jenkins, J.,
delivering the opinion.
The error assigned in this case is that the Court below overruled the demurrer of plaintiff in error to the bill of defendant in error.
1. That William Saulsbury had a perfect right to attach to his grant of the premises in dispute to the trustees of the Baptist Church of Newnan, such a condition of defeasance, upon a certain contingency as there appears, and to provide for the right of re-entry by himself, his heirs, or personal representatives, upon the happening of that contingency, cannot be seriously contested. The bill alleges, that since the death of Saulsbury, and since his administrator-in-chicf has fully administered his estate, and settled in full with his heirs-at-law and distributees, the contingency (viz: the conversion of the property to uses other than those to which it had been dedicated by the deed of the donor) has occurred. That the first administrator having died, and the plaintiff' in error having been appointed administrator de bonis non of' the donor, Wm. Saulsbury, is now seeking to recover the premises for the benefit of his heirs-at-law. The defendant in error, who holds the premises under the grantees of Wm. Saulsbury, concedes that he cannot, at law, hold the premises under the deed from Saulsbury, nor indeed under any title he has.
2. But he insists that the deed of Wm. Saulsbury was the dedication of the property to a public charity, which brings the case under a distinct head of equity jurisdiction, and that if (as he insists the fact is) the intention of the donor will be most fully effected by sanctioning the conversion, and appropriating the proceeds of the sale to like purposes, on a different site, equity will sanction it.
*485There are two answers to this proposition :
1. Allowing that Saulsbury did dedicate this property to charitable use, he did it sub modo. He annexed to the dedication a condition resting on. the will of the donees, or (if that form of expression be preferred) of the trustees of this charity, and he distinctly reserved to himself and his heirs the legal right of re-entry and perfect enjoyment of the premises, ás if no such deed had ever been made, upon the violation of that condition. Now that the condition has been violated, and wilfully violated, (though perhaps, for sufficient reasons,) equity will not annul that perfect legal right. No public charity can successfully assert an equity against such á legal right. We are not aware that any precedent can be shown for such interposition.
2. It is neither the trustees, nor the beneficiaries of the charity, that now invoke the interference of equity. It is a stranger who came into the possession of the property by the very conversion, which, by the terms of the deed, worked a forfeiture of title, and authorized a re-entry by the donor, his representatives, or heirs. It is said he stands in the place of the donee, but the donor expressly stipulated that neither he, nor any other stranger, should stand there. Forewarned of the forfeiture that waited upon conversion, he aided the donees in converting it, and he must take the consequences. . This is the answer of equity to any plaint he may prefer under the deed.
But the defendant in error sets up an equity under- the instrument executed and delivered by the heirs-at-law of Wm. Saulsbury to Bowen, the first administrator, and Bowen’s quit-claim title to the donees of the intestate, which, it is said, relieved their title to the property from the condition of defeasance, and left them free to dispose .of it without prejudice to the title. It is insisted that the words italicized in the portion of the statement, setting out this instrument; cgnveyed to the administrator an equitable title to any and every interest which they then had in the intestate’s estate, or which they might acquire subsequently by reversion, defeasance, forfeiture, or in any other way. And further, it
*486is insisted that they could legally and effectually make such conveyance. We may Concede to the defendant in error that an expectancy, or even a possible interest, may be the subject .of assignment, but the intention to assign and dispose of an interest in expectancy' so very remote, a seeming bare possibility (as this was at the time the document in question was executed) must appear clearly and indisputably.
That document was executed and delivered by the distributees of Saulsbury’s estate to the administrator, upon a settlement between those parties, and as evidence of that settlement. The distributees resided in a remote State, and were represented by an agent sent out and fully empowered to make a final settlement with the administrator. It appears that neither the dioses in action, left by the intestate, nor those taken by the administrator, on • sale of property, had been fully converted. into money. To receive these from the administratoi", and attempt their collection, would have been inconvenient to the distributees. To return here from their distant residence for a final settlement, would have been scarcely less so. We gather from the entire instrument, that they received from the administrator the agreed value of these assets and abandoned them to him. The clause of the relinquishment and assignment expresses this intent and nothing more. There is nowhere in the document any express reference to the subject matter of this litigation, and the language used must be most unreasonably stretched to cover it. We can not do such violence to a document which ive think clearly imports a settlement touching all such property as had come to the hands of the administrator, or xvere then subject to his administration. This interest does not fall within that description, and consequently the administrator, Bowen, acquired no title, legal or equitable, to it, by that settlement. It follows that his quit claim deed passed no title to the trustees of the Newnan church, and cannot avail the defendant in error. But it is again insisted, that he has an equity in the improvements made by him on the lot, to remove them or to be compensated for them in money. If the defendant have any *487such valid claim, it must result from the clause in Saulsbury’s deed which provides for the removal, by the grantees, of any buildings which may have been erected on the premises, previous to the conversion which should defeat their title. It is not stated that they had attempted any such removal and had been obstructed in it. We see in the record no sufficient reason for the intervention of equity between these parties, and think the demurrer should have been sustained.
Let the judgment be reversed.